Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 4/26/2021.
Claims 1-24 are pending.
 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 1-9, 15, and 19-24 are rejected under 35 U.S.C. 103 unpatentable over Chu et al. (US 11,382,101) (referred as Chu’s 101) in view of CHU et al. (US 2020/0037357) (referred as CHU’s 357).
 
Regarding claim 1, Chu’s 101 discloses a method performed by a first wireless device for bandwidth negotiation or bandwidth indication for frame exchange in a TXOP with a second wireless device [Fig. 6, Col. 18 line 25 to Col. 19 line 67; a method performed by  first communication device for RTS/CTS exchange 600 for negotiating a communication channel to use for a TXOP], comprising: 
	announcing by the first wireless device a channel puncture scheme indicating whether some channels covering a BSS operating bandwidth are punctured or not [Fig. 6, Col. 18 lines 53-63; announcing /transmitting RTS frames 608 in the first segment 208 include a bitmap corresponding to the first segment 208 that indicates the subchannel 604 is punctured]; 
	transmitting a frame to the second wireless device indicating a bandwidth for the frame exchange [Fig. 6, Col. 18 lines; first communication device transmits a plurality of RTS frames 608 in a plurality of subchannels of a communication channel to a second communication device]; 
	receiving a frame from the second wireless device indicating a negotiated bandwidth for the frame exchange [Fig. 6, Col. 18 lines 31-37; receiving CTS frames 616 include indications of punctured channel(s), if any, the indications of punctured channel(s), if any, in the CTS frames 616 additionally or alternatively establish the subchannels to be used for the TXOP]; and 
	Chu’s 101 disclose all aspects of claim invention set forth above, but does not clearly disclose exchanging frames with the second wireless device using the negotiated bandwidth.
However, CHU’s 357 discloses exchanging frames with the second wireless device using the negotiated bandwidth [Fig. 4A, ¶ 75; the frame exchange is a first frame exchange of a TXOP and is utilized to negotiate an available bandwidth to be used for transmissions during the TXOP].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “exchanging frames with the second wireless device using the negotiated bandwidth” as taught by CHU’s 357 in the system of Chu’s 101, so that it would provide a second data unit to span the second bandwidth greater than the first bandwidth [see CHU’s 357; ¶ 11].

Regarding claim 2, the combined system of Chu’s 101 and CHU’s 357 the method of claim 1.
CHU’s 357 further discloses wherein the transmitted frame indicates that the announced channels will not be further punctured [¶ 76; the component channels 406/ announced channels (e.g., the component channel 406-2) is punctured, the PPDU 404 without transmitting anything in the frequency portion corresponding to the punctured component channel 406-2].

Regarding claim 3, the combined system of Chu’s 101 and CHU’s 357 the method of claim 2.
CHU’s 357 further discloses wherein the bandwidth negotiation is a static bandwidth negotiation [¶¶ 85-86; wherein the bandwidth negotiation is a static bandwidth negotiation]. 
 
Regarding claim 4, the combined system of Chu’s 101 and CHU’s 357 the method of claim 2.
CHU’s 357 further discloses wherein the bandwidth negotiation is a dynamic bandwidth negotiation [¶¶ 85-86; wherein the bandwidth negotiation is a dynamic bandwidth negotiation].  

Regarding claim 5, the combined system of Chu’s 101 and CHU’s 357 the method of claim 1.
Chu’s 101 further discloses wherein the transmitted frame indicates that the announced channels may be further punctured [¶¶ 53-63; wherein the  RTS frames 608/transmitted frame indicates that the announced channels may be further punctured].  

Regarding claim 6, the combined system of Chu’s 101 and CHU’s 357 the method of claim 5.
CHU’s 357 further discloses wherein the bandwidth negotiation is a static bandwidth negotiation [¶¶ 85-86; wherein the bandwidth negotiation is a static bandwidth negotiation].  

Regarding claim 7, the combined system of Chu’s 101 and CHU’s 357 the method of claim 5.
CHU’s 357 further discloses wherein the bandwidth negotiation is a dynamic bandwidth negotiation [¶¶ 85-86; wherein the bandwidth negotiation is a dynamic bandwidth negotiation].  

Regarding claim 8, the combined system of Chu’s 101 and CHU’s 357 the method of claim 1.
CHU’s 357 further discloses wherein when the bandwidth negotiation is a dynamic bandwidth negotiation, the transmitted indicates that the announced channels may be further punctured  [¶ 76; the PPDU 404 to span the component channel 406-1, 406-3 and 406-4 and transmits the PPDU 404 without transmitting anything in the frequency portion corresponding to the punctured component channel 406-2, and dynamic bandwidth negotiation should be utilized (¶ 85)].  

Regarding claim 9, the combined system of Chu’s 101 and CHU’s 357 the method of claim 1.
CHU’s 357 further discloses wherein when the bandwidth negotiation is a static bandwidth negotiation, the transmitted indicates that the announced channels will may not be further punctured [¶ 76; the component channels 406/ announced channels (e.g., the component channel 406-2) is punctured, the PPDU 404 without transmitting anything in the frequency portion corresponding to the punctured component channel 406-2]. 

Regarding claim 15, the combined system of Chu’s 101 and CHU’s 357 the method of claim 1.
CHU’s 357 further discloses
wherein the transmitted frame includes an extend control frame with an extended subtype field and the transmitted frame body includes fields to indicate the bandwidth and the channel puncture scheme [Fig. 2, ¶¶ 71-72; wherein the transmitted frame includes an extend control frame with an extended subtype field and the transmitted frame body includes fields to indicate the bandwidth and the channel puncture scheme].  

Regarding claims 19, 20, 21, 22, and 23, the claims recite a method performed by a first wireless device for bandwidth negotiation for frame exchange in a TXOP with a second wireless device to perform the method as in claims 1, 3, 4, 6, and 7 respectively; therefore, claims 19, 20, 21, 22, and 23 are rejected along the same rationale that rejected in claims 1, 3, 4, 6, and 7 respectively.

Regarding claim 24, the claim recites the method first wireless device configured to preform the method as in claim 1; therefore, claim 24 is rejected along the same rationale that rejected in claim 1.
 
Claims 10-11 are rejected under 35 U.S.C. 103 unpatentable over Chu et al. (US 11,382,101) (referred as Chu’s 101) in view of CHU et al. (US 2020/0037357) (referred as CHU’s 357), and further in view of KIM et al. (US 2021/0259033).

Regarding claim 10, the combined system of Chu’s 101 and CHU’s 357 the method of claim 1, but does not explicitly disclose wherein one bit of reserved bits in a service field indicates if the bandwidth is 320/160+160 MHz.
  However, KIM discloses wherein one bit of reserved bits in a service field indicates if the bandwidth is 320/160+160 MHz [¶¶ 151, 173; wherein one bit of reserved bits in a service field indicates if the bandwidth is 320/160+160 MHz].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein one bit of reserved bits in a service field indicates if the bandwidth is 320/160+160 MHz” as taught by KIM in the combined system of Chu’s 101 and CHU’s 357, so that it would provide high throughput and a high data rate, the EHT standard may use a wide bandwidth (e.g., 160/320 MHz), 16 streams, and/or a multi-link (or multi-band) operation or the like [see KIM; ¶ 5]

Regarding claim 11, the combined system of Chu’s 101 and CHU’s 357 the method of claim 10, but does not explicitly disclose wherein five bits of the reserved bits in the service field indicates the channel puncture scheme using U-SIG coding.
However, KIM discloses wherein five bits of the reserved bits in the service field indicates the channel puncture scheme using U-SIG coding [¶¶ 193, 131, 203, 209; a fifth bit (i.e., B20) in the user field (i.e., 21 bits) may include information related to a coding type (e.g., BCC or LDPC). That is, the fifth bit (i.e., B20) may include information related to a type (e.g., BCC or LDPC) of channel coding applied to the data field in the PPDU including the corresponding SIG-B].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein five bits of the reserved bits in the service field indicates the channel puncture scheme using U-SIG coding” as taught by KIM in the combined system of Chu’s 101 and CHU’s 357, so that it would provide high throughput and a high data rate, the EHT standard may use a wide bandwidth (e.g., 160/320 MHz), 16 streams, and/or a multi-link (or multi-band) operation or the like [see KIM; ¶ 5].

Claim 14 is rejected under 35 U.S.C. 103 unpatentable over Chu et al. (US 11,382,101) (referred as Chu’s 101) in view of CHU et al. (US 2020/0037357) (referred as CHU’s 357), and further in view of JANG et al. (US 2021/0176785).

Regarding claim 14, the combined system of Chu’s 101 and CHU’s 357 the method of claim 1, but does not explicitly disclose wherein the first wireless device announces a specific MAC address to indicate the that the bandwidth is greater than 160 MHz.
However, JANG discloses wherein the first wireless device announces a specific MAC address to indicate the that the bandwidth is greater than 160 MHz [¶ 214; wherein the first wireless device announces a specific MAC address to indicate the that the bandwidth is greater than 160 MHz].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first wireless device announces a specific MAC address to indicate the that the bandwidth is greater than 160 MHz” as taught by JANG in the combined system of Chu’s 101 and CHU’s 357, so that it would provide performing puncturing on the primary channel and performing channel sensing on a secondary channel thereby increasing efficiency of the band [see JANG; ¶ 32].

Claim 16 is rejected under 35 U.S.C. 103 unpatentable over Chu et al. (US 11,382,101) (referred as Chu’s 101) in view of CHU et al. (US 2020/0037357) (referred as CHU’s 357), and further in view of NOH et al. (US 2021/0250119).

Regarding claim 16, the combined system of Chu’s 101 and CHU’s 357 the method of claim 1, but does not explicitly disclose wherein five bits in a duration field with a granularity of 32 us indicates the channel puncture scheme using U-SIG coding.
However, NOH discloses wherein five bits in a duration field with a granularity of 32 us indicates the channel puncture scheme using U-SIG coding [¶¶ 142; wherein five bits in a duration field with a granularity of 32 us indicates the channel puncture scheme using U-SIG coding (¶ 144)].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein five bits in a duration field with a granularity of 32 us indicates the channel puncture scheme using U-SIG coding” as taught by NOH in the combined system of Chu’s 101 and CHU’s 357, so that it would provide high throughput and a high data rate, the EHT standard may use a wide bandwidth (e.g., 160/320 MHz), 16 streams, and/or a multi-link (or multi-band) operation or the like [see NOH; ¶ 5].

Allowable Subject Matter
Claims 12, 13, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
In additional to references cited that are used for rejection as set forth above, Lu et al. (US 2021/0266960) is also considered as relevant prior arts for rejection of in claims 1, 19, and 24 (Fig. 1, ¶¶  44-49).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469